Cite as: 567 U. S. ____ (2012)            1

                   ROBERTS, C. J., concurring

SUPREME COURT OF THE UNITED STATES
FEDERAL COMMUNICATIONS COMMISSION, ET AL.,
   PETITIONERS v. CBS CORPORATION ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

              No. 11-1240.   Decided June 29, 2012


  The petition for a writ of certiorari is denied.
  CHIEF JUSTICE ROBERTS, concurring in the denial of
certiorari.
  During the finale of the Super Bowl XXXVIII halftime
show, entertainers Justin Timberlake and Janet Jackson
performed a song and dance routine to Timberlake’s song
“Rock Your Body.” As Timberlake ended the duet by sing-
ing “gonna have you naked by the end of this song,” he
tore away a portion of Jackson’s bustier, momentarily re-
vealing her breast. The performers subsequently strained
the credulity of the public by terming the episode a “ward-
robe malfunction.”
  The Federal Communications Commission issued an or-
der fining CBS $550,000 for broadcasting the nudity. The
agency explained that the incident violated the FCC pol-
icy against broadcasting indecent material, such as nu-
dity and expletives, during the hours when children are
most likely to watch television. The Third Circuit vacated
the order, finding that it violated the Administrative
Procedure Act as “arbitrary and capricious” agency action.
The court held that the FCC’s order represented an unex-
plained departure from the agency’s longstanding policy of
excusing the broadcast of fleeting moments of indecency.
663 F. 3d 122 (2011).
  I am not so sure. As we recently explained in FCC v.
Fox Television Stations, Inc., the FCC’s general policy is to
conduct a context-specific examination of each allegedly
   2     FEDERAL COMMUNICATIONS COMMISSION v. CBS
                    CORPORATION
                 ROBERTS, C. J., concurring

indecent broadcast in order to determine whether it
should be censured. 556 U. S. 502, 508 (2009). Until
2004, the FCC made a limited exception to this general
policy for fleeting expletives. Ibid. But the agency never
stated that the exception applied to fleeting images as
well, and there was good reason to believe that it did not.
As every schoolchild knows, a picture is worth a thousand
words, and CBS broadcast this particular picture to mil-
lions of impressionable children.
   I nonetheless concur in the Court’s denial of certiorari.
Even if the Third Circuit is wrong that sanctioning the
Super Bowl broadcast constituted an unexplained depar-
ture from the FCC’s prior indecency policy, that error has
been rendered moot going forward. The FCC has made
clear that it has abandoned its exception for fleeting exple-
tives. Id., at 509–510. Looking ahead, it makes no dif-
ference as a matter of administrative law whether the
FCC’s fleeting expletive policy applies to allegedly fleeting
images, because the FCC no longer adheres to the fleeting
expletive policy. It is now clear that the brevity of an
indecent broadcast—be it word or image—cannot immun-
ize it from FCC censure. See, e.g., In re Young Broad-
casting of San Francisco, Inc., 19 FCC Rcd. 1751 (2004)
(censuring a broadcast despite the “fleeting” nature of the
nudity involved). Any future “wardrobe malfunctions” will
not be protected on the ground relied on by the court
below.